Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 05/03/2022. Claims 2-3, 5, 11-14, and 22 have been canceled. Claims 1, 4, 6-10, 15-21 and 23-24 are pending on this application. 

Allowable Subject Matter
3.	 Claims 1, 4, 6-10, and 15-21 and 23-24 are allowed.
4.	 The following is an examiner’s statement of reasons for allowance: the closest prior art Perez De Aranda Alonso et al. (hereon “Pezez”) Pub. No. 2016/0204873.
	Fig. 4 and Fig. 6 of Pezer discloses a method for use in a multi-code storage system (paragraph 0023) , the method comprising: receiving, from a first distributed storage system (FIFO1, 420, 430, 440) a first set of symbols (Fs/2) corresponding to at least a portion of a file (at least a portion of the file “aMLCC bits input of 410”), wherein the first set of symbols (Fs/2) comprises a first set of source symbols (Kc(1))  or a first set of coded symbols (output coded of 430) encoded (430) using the first set of source symbols (Kc(1)); receiving, from a second distributed storage system (FIFO2, 450, 460), a second set of symbols (NMLCC/2)  corresponding to the at least the portion of the file (at least a portion of the file “aMLCC bits input of 410”), wherein the second set of symbols (NMLCC/2)  comprises a second set of source symbols  or a second set of coded symbols encoded using the second set of source symbols with the first set of source symbols being different than the second set of source symbols, and wherein either the first set of symbols or the second set of symbols (Kc(2)) are a set of coded symbols (coded output of 450); and jointly (summing of Fs/2 and NMLCC/2 at input of 470) decoding (see Fig. 17 for decoding )  the first (Fs/2 ) and second ( NMLCC/2  sets of symbols to recover the file (output aMLCC of Fig. 17).
	With respect to claim 1, in addition to other elements in the claim, prior art considered individual or combination does not teach: during a decoding process to recover the file: receiving the first generator matrix from the first distributed storage system; receiving the second generator matrix from the second distributed storage system; constructing a generator matrix based on the first and second generator matrices; and jointly decoding the first and second sets of symbols using the constructed generator matrix to recover the file.
With respect to claim 15, in addition to other elements in the claim, prior art considered individual or combination does not teach: during a decoding process to recover the file: receive the first generator matrix from the first distributed storage system; receive the second generator matrix from the second distributed storage system; construct a generator matrix based on the first and second generator matrices; and jointly decode the first and second symbols using the constructed generator matrix to recover the file.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The closest prior art 







Contact Information

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:00 – 5:30 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/05/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845